Title: 23d.
From: Adams, John Quincy
To: 


       Attended the meeting forenoon, and afternoon. After tea, I went down with my Cousin to Mr. White’s. We met Leonard at the door; he was just coming up to my uncle’s, but went back when we got there. Staid but a few minutes there, and when I return’d found Mr. Thaxter and Mr. Redington there: the Storm subsided in the Course of the last night, but the weather to day has been hazy, and disagreeable. I never saw in Europe, saw it Storm and reign 48 hours at a time, with incessant violence. It is however not uncommon in this Country: especially at this Season of the year.
       The river is exceeding high, and will probably rise much higher still, in the Course of a day or two. There was yesterday a man belonging to this town, drown’d between here and Newbury.
      